Citation Nr: 0707019	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-22 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2005.  A transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the issue of entitlement to a 
compensable rating for hearing loss in the right ear was also 
addressed in the Statement of the Case issued in January 
2005; however, he did not include this issue in his 
Substantive Appeal.  Moreover, he confirmed at the video 
conference hearing that he is not seeking appellate review 
with respect to this issue.


REMAND

The record reflects that the veteran had an abnormal EKG 
during active duty.  However, the veteran has never been 
diagnosed with a heart disorder.  In addition, the report of 
a July 2004 VA examination indicates that echo and SPECT 
tests showed no clinical evidence of active cardiac ischemia 
or congestive heart failure.  However, during his December 
2005 video conference hearing, the veteran testified that 
during his last appointment at the Newington, Connecticut VA 
in June 2005, he was told that there was something wrong with 
him and more specifically, that he was having an irregular 
heartbeat but the reason for the disorder could not be 
exactly determined.  

The Board notes that no record of this treatment in June 2005 
is currently associated with the claims folder.  The 
procurement of such potentially pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  

The Board also notes that the appellant has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided any 
additional notice required under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2006).

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain a copy of any more recent VA 
outpatient records, to specifically 
include any records pertaining to 
treatment or evaluation of the veteran's 
heart in approximately June 2005.  It 
should also undertake appropriate 
development to obtain any other 
outstanding evidence identified by the 
veteran.

3.  If the RO or the AMC is unsuccessful 
in obtaining any such evidence, it should 
document the efforts to obtain the 
records, and should request the veteran 
and his representative to provide a copy 
of the outstanding evidence to the extent 
they are able to.

4.   The RO or the AMC should also 
undertake any other indicated development, 
to include affording the veteran a VA 
examination to determine the nature and 
etiology of any heart disorders present if 
the evidence of record is not sufficient 
to decide the claim.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a heart disability 
on a de novo basis.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be provided to the veteran 
and his representative and they should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

